DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed on 12/13/2021 with respect to independent claims 1, 10, 17, and their respective dependent claims have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Curry (US PGPUB 2010/0026809 A1). 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8, 10, 12-15 and 17-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huston (US PGPUB 2007/0015586 A1) and further in view of Curry (US PGPUB 2010/0026809 A1).


As per claim 1, Huston discloses a method of augmenting a user's viewing experience of a sporting event (Huston, Figs. 1-3, and Fig. 7, and paragraphs 14 and 58), the method comprising: 
detecting, by a server device (Huston, Fig. 7:44, server), movement of an object involved in the sporting event (Huston, paragraph 33, discloses “The server 44 stores the position data of each car 10 communicated to the base station 42, and other pertinent data such as car sensor data, etc. Ideally, the server 44 can also digitally store the voice communications of interest (e.g. pit to driver) and video clips of various scenes 
transmitting, by the server device, information describing a trajectory of the object to a user device (Huston, Fig. 7:44:46:48, and paragraphs 10, 33 and 34, discloses “The radio 46 is used to communicate on a broadcast basis to all spectators 48--here using a GSM tri-band, the GPS position information of the cars 10 (encrypted or secured if desired). The devices 20 in the hands of the spectators 48 processes the position information to render the views illustrated for example in FIGS. 1-5”); and 
causing, by the server device, the user device to output an augmented reality video that depicts: a representation of the trajectory of the object (Huston, paragraphs 9-11 and 14, discloses “the portable device has the processing power to take the positions of the cars and the location of the spectator and render a depiction of the cars in real time on the track.  The spectator can select the view….” And also please see Figs. 1-3, which shows augmented reality images)
Although Huston discloses causing, by the server device, the user device to output an augmented reality video that depicts a representation of the trajectory of the object (Huston, paragraphs 9-11 and 14, discloses “the portable device has the processing power to take the positions of the cars and the location of the spectator and render a depiction of the cars in real time on the track.  The spectator can select the view….” And also please see Figs. 1-3, which shows augmented reality images) and also discloses a GPS position information of the cars and/or object however Huston does not explicitly disclose trajectory defining a path of the object from a previous location to a current location in the sporting event;

a representation of the trajectory of the object augmented into the video of the sporting event using a visual indication that differentiates the trajectory of the object from the video of the sporting event as captured by the user device.
Curry discloses trajectory defining a path of the object from a previous location to a current location in the sporting event (Curry, paragraphs 230-232, and 251, discloses Once the ball is thrown by the quarterback, the system can immediately determine the ball's trajectory or where the ball will travel before it occurs.  That is, the system uses known extrapolation processing and flight tracking estimation techniques to determine where the ball will travel);
a video of the sporting event as captured by the user device (Curry, paragraphs 257-259, discloses an Augmented Reality presentation where mobile AR devices are used 
featuring wearables for spectators at a live sporting event. The spectators in the stadium watching the game can wear glasses as described above.  These can then project data and images about the game overlaid on what the spectator is viewing); and 
a representation of the trajectory of the object augmented into the video of the sporting event using a visual indication that differentiates the trajectory of the object from the video of the sporting event as captured by the user device (Curry, Fig. 31B, and paragraphs 54, 179, 232, and 257-259, discloses visual indication that differentiates the trajectory of the object from the video of the sporting event).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huston teachings by determining a trajectory of the object, as taught by Curry.


As per claim 2, Huston in view of Curry further discloses the method as recited in claim 1, further comprising receiving, by the server device, the video that depicts an environment of the sporting event (Huston, paragraphs 14 and 33, discloses “the server 44 can also digitally store the voice communications of interest (e.g. pit to driver) and video clips of various scenes of possible interest.  Of course, the server 44 can store advertising messages as well for delivery to spectators” and also please see Figs. 1-3:10, showing car 10 in sporting event (NASCAR race));
determining a location of the object in the sporting event as depicted in each frame of the video by performing image analysis on each frame of the video (Curry, paragraphs 257-259, discloses location determination); and 
generating the representation of the trajectory of the object using the determined locations of the object in the sporting event as depicted in the frames of the video (Curry, Fig. 31B:3110, and paragraphs 230 and 250).

As per claim 4, Huston in view of Curry further discloses the method as recited in claim 1, wherein the object comprises a ball (Huston, paragraph 14, discloses football and Golf ball).

As per claim 5, Huston in view of Curry further discloses the method as recited in claim 1, further comprising receiving, by the server device, a request from the user device for the information describing the trajectory of the object (Huston, paragraphs 33, 34 and 57-58).

As per claim 6, Huston in view of Curry further discloses the method as recited in claim 1, further comprising ascertaining, by the server device, the movement of the object involved in the sporting event using a tracking device included in the object (Huston, paragraph 33, discloses “the server 44 can include its own base station GPS”).

As per claim 7, Huston in view of Curry further discloses the method as recited in claim 1, further comprising causing, by the server device, the user device to scale the representation of the trajectory of the object based on display dimensions of the user device (Huston, paragraphs 11-13, 15 and 33, discloses “A spectator at the 3.sup.rd turn with "my view" selected can see the perspective of the rendering on the portable device to match his own visual observation….”).

As per claim 8, Huston in view of Curry further discloses the method as recited in claim 1, wherein the representation of the trajectory of the object comprises a depiction of the path of the object in the augmented reality video (Curry, Fig. 31B, and paragraphs 250-251).

As per claim 10, Huston discloses a method of augmenting a user's viewing experience of a sporting event (Huston, Figs. 1-3, and 7), the method comprising: 
displaying, by a user device, a video that depicts an environment of the sporting event (Huston, paragraphs 10, 12 and 33, discloses “the spectator could go from a view mode to other modes, such as a display of the current information of the cars in tabular form, a view from a particular camera (streaming video), pit video or rendering, etc”); 
receiving, by the user device, information describing a trajectory of an object involved in the sporting event (Huston, Fig. 7:44:46:48, and paragraphs 10, 33 and 34, discloses “The radio 46 is used to communicate on a broadcast basis to all spectators 48--here using a GSM tri-band, the GPS position information of the cars 10 (encrypted or secured if desired). The devices 20 in the hands of the spectators 48 processes the position information to render the views illustrated for example in FIGS. 1-5”); and 
Although Huston discloses displaying, by the user device, an augmented reality video that depicts a representation of the trajectory of the object and the environment of the sporting event (Huston, paragraphs 9-11 and 14, discloses “the portable device has the processing power to take the positions of the cars and the location of the spectator and render a depiction of the cars in real time on the track.  The spectator can select the view….” And also please see Figs. 1-3, which shows augmented reality images) 
However Huston does not explicitly disclose displaying a video as captured by a camera of the user device of sporting event as captured by the user device, the trajectory defining a path of the object from a previous location to a current location in the sporting event; and a representation of the trajectory of the object augmented into the 
Curry discloses the trajectory defining displaying a video as captured by a camera of the user device of sporting event as captured by the user device (Curry, paragraphs 257-259, discloses The spectators in the stadium watching the game can wear glasses as described above.  These can then project data and images about the game overlaid on what the spectator is viewing), the trajectory defining a path of the object from a previous location to a current location in the sporting event (Curry, paragraphs 230-232, and 251, discloses Once the ball is thrown by the quarterback, the system can immediately determine the ball's trajectory or where the ball will travel before it occurs.  That is, the system uses known extrapolation processing and flight tracking estimation techniques to determine where the ball will travel); and a representation of the trajectory of the object augmented into the augmented reality video using a visual indication that differentiates the trajectory of the object from the environment of the sporting event (Curry, Fig. 31B, and paragraphs 54, 179, 232, and 257-259, discloses visual indication that differentiates the trajectory of the object from the video of the sporting event).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huston teachings by determining a trajectory of the object, as taught by Curry.
The motivation would be to provide an improved coverage of games and sporting events, and improved rules enforcement during games and sporting events (paragraph 269), as taught by Curry.

As per claim 12, please see the analysis of claim 4.

As per claim 13, Huston in view of Curry further discloses the method as recited in claim 10, further comprising transmitting, by the user device, a request for the information describing the trajectory of the object to a server device (Huston, paragraph 57, discloses “Special requests from spectators 48 can be made to the server 44, such as for streaming video of a particular scene or audio of a particular car 10, refreshment orders, memorabilia purchases, etc”).

As per claim 14, Huston in view of Curry further discloses the method as recited in claim 10, further comprising scaling, by the user device, the representation of the trajectory of the object based on dimensions of a display of the user device at which the video that depicts the environment of the sporting event is displayed (Curry, paragraphs 230, 150 and 257-259).

As per claim 15, Huston in view of Curry further discloses the method as recited in claim 10, wherein the representation of the trajectory of the object comprises a depiction of the path of the object in the augmented reality video (Curry, Fig. 31B, and paragraphs 250-251).

As per claim 17, Huston discloses a system for augmenting a user's viewing experience of a sporting event (Huston, Figs. 6-9), the system comprising: 
at least one processor (Huston, Fig. 6:20, and paragraph 28); and 

For rest of claim limitations please see the analysis of claim 1.

As per claim 18, please see the analysis of claim 2.

As per claim 19, please see the analysis of claim 8.

As per claim 20, please see the analysis of claim 6.

As per claim 21, please see the analysis of claim 4.

As per claim 22, Huston in view of Curry further discloses the system as recited in claim 17, the operations further comprising causing the user device to scale the representation of the trajectory of the object based on display dimensions of the user device (Huston, paragraphs 11-13, 15 and 33, discloses “A spectator at the 3.sup.rd turn with "my view" selected can see the perspective of the rendering on the portable device to match his own visual observation….”).

As per claim 23, Huston in view of Curry further discloses the system as recited in claim 17, the operations further comprising: 

determining a location of the object in the sporting event as depicted in each frame of the video (Curry, paragraphs 257-259, discloses other types of video imagery can be overlaid on the event, based on the position information of the ball and players in a game); 
generating the representation of the trajectory of the object using the determined locations of the object in the sporting event as depicted in the frames of the video (Curry, Fig. 31B, and paragraphs 250-251); and 
transmitting the representation of the trajectory of the object to the user device (Cur, paragraphs 184 and 259).

As per claim 24, Huston in view of Curry further discloses the system as recited in claim 17, wherein causing the user device to output the augmented reality video comprises causing the user device to determine a location of the object in the sporting event as depicted in each frame of the video by performing image analysis on each frame of the video (Curry, paragraphs 55, 57 and 129, discloses image processing techniques such as triangulation can be used to help detect the location of different objects such as the ball in a game of play) and generate the representation of the 

As per claim 25, Huston in view of Curry further discloses the method as recited in claim 10, wherein displaying the augmented reality video comprises: determining, by the user device, a location of the object in the sporting event as depicted in each frame of the video of the environment of the sporting event as captured by the user device (Curry, paragraphs 55, 57, 129 and 259, discloses image processing techniques such as triangulation can be used to help detect the location of different objects such as the ball in a game of play); and generating the representation of the trajectory of the object using the determined locations of the object as depicted in the frames of the video of the environment of the sporting event as captured by the user device (Curry, Fig. 31B, and paragraphs 250-251).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633